Exhibit 1.1 Shares National Commerce Corporation Common Stock UNDERWRITING AGREEMENT June 7, 2017 Keefe, Bruyette & Woods, Inc. 787 Seventh Avenue, 4th Floor New York, New York 10019 As representative of the Underwriters listed in Schedule A hereto Ladies and Gentlemen: National Commerce Corporation, a Delaware corporation (the “ Company ”), proposes to issue and sell to the several underwriters named in Schedule A hereto (the “ Underwriters ”) pursuant to the terms set forth herein (this “ Agreement ”) an aggregate of960,000 shares (the “ Firm Shares ”) of the Company’s common stock, par value $0.01 per share (the “ Common Stock ”). The Company has also granted to the Underwriters an option to purchase up to an additional144,000 shares of Common Stock (the “ Option Shares ”). The Firm Shares and the Option Shares are hereinafter referred to collectively as the “ Shares .” Keefe, Bruyette & Woods, Inc. (“
